Citation Nr: 0503475	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, established service connection for bilateral hearing 
loss and assigned a 0 percent disability rating.  

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  Audiometric evaluations for bilateral hearing loss reveal 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear; exceptional or unusual circumstances 
warranting extraschedular consideration are not shown.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the provisions of the VCAA as it applied to his underlying 
service connection claim by correspondence dated in December 
2000.  He was also notified of the evidence not of record 
that was necessary to substantiate his increased rating claim 
and of which parties were expected to provide such evidence 
by correspondence dated in June 2003.  The Board notes, 
however, that VA's General Counsel has held that issues first 
raised in a notice of disagreement, such as disagreement with 
the initial assignment of a disability rating following the 
grant of service connection, are not claims that require VCAA 
notice.  VAOPGCPREC 8-2003 (December 22, 2003).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Although the notice letters in this case did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the February 2003 statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the June 2003 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's available service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  In correspondence dated in July 
2003 the veteran stated he had no other evidence to submit in 
support of his claim.  As service connection has been 
established and the issue on appeal concerns evaluation of 
the present disability, the Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for a fair decision.  The Board notes 
that a VA medical opinion pertinent to the issue on appeal 
was obtained in November 2001.  Although the veteran claims, 
in essence, that these examination findings did not 
adequately reflect his hearing impairment, he has provided no 
probative evidence indicating any actual deficiency in those 
findings.  In fact, the findings appear to be consistent with 
the private medical evidence he provided in support of his 
service connection claim.  It is also significant to note 
that VA regulations concerning schedular ratings for hearing 
impairment require findings established by a state-licensed 
audiologist that include a controlled speech discrimination 
test.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.



Factual Background

Service medical records show that upon separation examination 
in July 1956 the veteran's ears were normal.  Whispered voice 
testing at that time revealed hearing acuity of 15/15, 
bilaterally.  A May 2001 service department report noted the 
veteran's other service medical records were presumed to have 
been lost due to fire.  

In correspondence dated in October 2000 the veteran requested 
entitlement to service connection for bilateral hearing loss 
based upon his exposure to acoustic trauma during active 
service.  He stated he had been employed as a teacher and 
that he had recently retired because he could no longer hear 
the students in his classrooms.

Private medical records dated in July 1999 and August 2000 
included audiometric findings in graphic form and an 
examination report providing a diagnosis of high-frequency 
sensorineural hearing loss more likely than not due to his 
noise exposure during service.  Records dated in August 2000 
also noted the veteran's speech discrimination was excellent 
in the right ear and good in the left ear.  

In his notice of disagreement, the veteran claimed an 
increased rating was warranted because he experienced 
difficulty understanding conversations in films, difficulty 
engaging in conversations while riding in a car because of 
road noise, and difficulty using the telephone.  He also 
stated that he had retired from teaching earlier than he 
would have liked because of problems he experienced 
understanding his senior high school students.  

On VA audiological evaluation in November 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
75
85
53
LEFT
15
50
75
80
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that the test results revealed mild to 
severe right ear sensorineural hearing loss at 2000 through 
4000 hertz and moderately severe to severe left ear 
sensorineural hearing loss at 2000 through 4000 hertz.  

In correspondence dated in March 2002 the veteran asserted 
that a 50 percent disability rating was warranted based upon 
the social and employment impairment he experienced as a 
result of his hearing disability.  He claimed that VA efforts 
to provide him hearing aids also indicated his disability was 
more severe than reflected by the present evaluation.  He 
reiterated his claim for an increased rating in a February 
2003 VA Form 9 and asserted that a rating between 30 to 40 
percent was warranted.

At his personal hearing in July 2004, the veteran testified 
that he was forced to retire early because he had difficulty 
hearing higher pitched female voices.  He stated that he 
taught beyond retirement age, but that he had been asked to 
continue teaching and he refused because of his hearing 
problems.  He also described problems he had experienced in a 
recent telephone conversation and claimed he was somewhat 
socially withdrawn because he could no longer enjoy movies or 
evenings out.  He reported that he had refused VA provided 
hearing aids because he had heard bad things about their use 
and because he believed he could still function without them.  
He stated his belief that VA audiology testing did not 
accurately reflect his hearing impairment because testing was 
performed in an enclosed room.  He asserted that a 30 percent 
rating for his hearing impairment was warranted.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

In this case, VA audiometric evaluations in November 2001 
revealed findings for VA purposes of Level I hearing acuity 
in the right ear and Level I hearing acuity in the left ear.  
See 38 C.F.R. §§ 4.85, Table VI.  These findings do not 
warrant a compensable disability rating.  See 38 C.F.R. 
§ 4.85, Table VII.  No competent evidence demonstrating a 
more severe hearing loss has been submitted.  Therefore, the 
Board finds entitlement to a higher schedular rating for 
bilateral hearing loss is not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
claims that he retired early from teaching because of hearing 
problems, his assertions of problems with employment are not 
indicative of marked interference.  He has provided no 
evidence supporting his claim that he retired early because 
of his hearing disability.  In fact, he testified that his 
supervisor had even requested that he continue working.  The 
Board finds the matter is appropriately addressed by the 
assigned schedular rating.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


